IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FLORENCE R. PARKER CHAILLA,
Plaintiff ;
V. ; 3:18-CV-1564
(JUDGE MARIANI)
WILBUR ROSS, et al.
Defendants
ORDER
AND NOW, THIS 2xXdKR—TdAY OF JANUARY, 2020, upon review of Chief
Magistrate Judge Schwab's Report and Recommendation (“R&R”) (Doc. 51) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 51) is ADOPTED for the reasons stated therein.
2. Plaintiff's action is DISMISSED for failure to comply with the Court's Orders and for

failure to prosecute this action.'

3. The Clerk of Court is directed to CLOSE this action.

   
 

 

(MUM
ober Mefani ae

United States District Judge

 

1 Chief Judge Schwab's reasoning and conclusion that Plaintiff has failed to prosecute and has
abandoned this action is further supported by Plaintiff's failure to file any Objections to the pending R&R
despite two-and-a-half months having passed since its issuance on October 18, 2019.

The Court also agrees with the R&R’s findings that an application of the Poulis factors further
supports the dismissal of this action. See Doc. 51, at 10-15; Poulis v. State Farm Fire and Cas. Co., 747
F.2d 863 (3d Cir. 1984).
